—Appeal by defendant from two judgments of the Supreme Court, Suffolk County (Mclnerney, J.), both rendered March 27, 1984, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 *914US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.